UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2010 CENTRAL VIRGINIA BANKSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 000-24002 (Commission File Number) 54-1467806 (IRS Employer Identification No.) 2036 New Dorset Road, P. O. Box 39 Powhatan, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(804) 403-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Results of Operations and Financial Condition. On May 27, 2010, Ralph Larry Lyons informed the Board of Directors of his plan to resign from his positions as President and Chief Executive Officer of the Registrant effective as of December 31, 2010. A press release announcing Mr. Lyons’s resignation is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 5.02. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated June 3, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VIRGINIA BANKSHARES, INC. (Registrant) Date: June 3, 2010 By: /s/ Charles F. Catlett, III Charles F. Catlett, III Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1Press Release dated June 3, 2010.
